Exhibit 10.1

 

CUBIST PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

 

(Adopted by the Board of Directors on December 15, 2000, and amended and
restated by the Board of Directors on March 5, 2002, and effective upon
ratification and approval by the stockholders of the Company on June 13, 2002. 
First Amendment effective upon approval by the Board of Directors on August 5,
2005.  Amended and restated again by the Board of Directors on March 10, 2008
and April 9, 2008.)

 

The options granted under this Amended and Restated 2000 Equity Incentive Plan
are not intended to be treated as “incentive stock options” within the meaning
of Section 422 of the Code.

 

1.             Definitions.  As used in this Amended and Restated 2000 Equity
Incentive Plan of Cubist Pharmaceuticals, Inc., the following terms shall have
the following meanings:

 

1.1.         Accelerate, Accelerated, and Acceleration, when used with respect
to an Option, means that as of the relevant time of reference such Option will
become exercisable with respect to some or all of the shares of Stock for which
it was not then otherwise exercisable by its terms and, when used with respect
to Restricted Stock, means that the Risk of Forfeiture otherwise applicable to
such Restricted Stock shall expire with respect to some or all of such
Restricted Stock, and when used with respect to a Restricted Stock Unit Award,
means that as of the relevant time of reference such Restricted Stock Unit Award
will become vested with respect to some or all of such Restricted Stock Units
for which it was not then otherwise vested by its terms.

 

1.2          Award means the grant or sale pursuant to the Plan of Restricted
Stock, Restricted Stock Units, Stock Grants or Options.

 

1.3.         Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of an Option or of
a grant or sale of Restricted Stock, Restricted Stock Units or of a Stock Grant.

 

1.4.         Board means the Company’s Board of Directors.

 

1.5.         Change in Corporate Control means (1) the closing of (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which Shares would be
converted into cash, securities or other property, other than a merger or
consolidation in which the holders of Stock immediately prior to the merger or
consolidation will have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger or consolidation as before
the merger or consolidation, or (B) any sale, lease, exchange, or other transfer
in a single

 

--------------------------------------------------------------------------------


 

transaction or a series of related transactions of all or substantially all of
the assets of the Company, or (2) the date on which any “person” (as defined in
Section 13(d) of the Exchange Act), other than the Company or a Subsidiary or
employee benefit plan or trust maintained by the Company or any of its
Subsidiaries shall become (together with its “affiliates” and “associates,” as
defined in Rule 12b-2 under the Exchange Act) the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 100% of the
Stock outstanding at the time, with the prior approval of the Board, or (3) a
Hostile Change in Corporate Control.

 

1.6.         Code means the United States Internal Revenue Code of 1986, as
amended.

 

1.7.         Company means Cubist Pharmaceuticals, Inc., a Delaware corporation.

 

1.8.         Compensation Committee means a committee comprised of two or more
Outside Directors, appointed by the Board, and vested by the Board with the
power and authority to administer the Plan in accordance with the provisions of
Section 5.

 

1.9.         Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.10.       Fair Market Value means on any date (i) if the Stock is traded on a
stock exchange, the closing price on the date in question or, if no trades were
reported on such date, the closing price on the most recent trading day
preceding such date on which a trade occurred, and (ii) if the Stock is not
traded on a stock exchange, the value of a Share on such date as determined by
the Board or the Compensation Committee.

 

1.11.       Grant Date means the date as of which an Option is granted.

 

1.12.       Holder means, with respect to any Award, (i) the person to whom such
Award shall have been granted under the Plan, or (ii) any transferee of such
Award to whom such Award shall have been transferred in accordance with the
provisions of Sections 7.7, 8.3(e), 8.3(f) or 8.4(d).

 

1.13.       Hostile Change in Corporate Control means the date on which any
“person” (as defined in Section 13(d) of the Exchange Act), other than the
Company or a Subsidiary or employee benefit plan or trust maintained by the
Company or any of its Subsidiaries shall become (together with its “affiliates”
and “associates,” as defined in Rule 12b-2 under the Exchange Act) the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 25% of the Stock outstanding at the time, without
the prior approval of the Board.

 

1.14.       Incentive Option means an “incentive stock option” within the
meaning of Section 422 of the Code.

 

1.15.       Incumbent Directors means, in the case of a Hostile Change in
Corporate Control, those individuals who were members of the Company’s Board of
Directors immediately prior to such Hostile Change in Corporate Control.

 

2

--------------------------------------------------------------------------------


 

1.16.       Option means an option granted under the Plan to purchase Shares.

 

1.17.       Option Price means the price paid by an Optionee for a Share upon
exercise of an Option.

 

1.18.       Optionee means a person eligible to receive an Option, to whom an
Option shall have been granted under the Plan.

 

1.19.       Outside Director shall mean a member of the Board who is not an
officer, employee or consultant of the Company or any Subsidiary.

 

1.20.       Plan means this Amended and Restated 2000 Equity Incentive Plan of
the Company, as amended from time to time.

 

1.21.       Restricted Stock means an Award pursuant to Section 8 below of
shares of Stock subject to restrictions or other forfeiture conditions.

 

1.22.       Restricted Stock Units means an Award pursuant to Section 8 below of
the right to receive Shares upon attainment of vesting conditions set forth in
the Award Agreement.

 

1.23.       Restriction Period means the period established by the Compensation
Committee and set forth in the applicable Award Agreement during which the Risk
of Forfeiture applicable to shares of Restricted Stock remains in effect.

 

1.24.       Risk of Forfeiture means a limitation on the right of the Holder to
retain an Award of Restricted Stock, including a right for the Company to
reacquire the Shares at less than their then Fair Market Value, arising because
of the occurrence or non-occurrence of specified events or conditions.

 

1.25.       Retirement means, with respect to any Optionee that is an employee
of the Company, the voluntary retirement of such Optionee as an employee of the
Company at any time after age 65 or such earlier age as the Compensation
Committee shall determine.

 

1.26.       Secondary NIC means secondary national insurance contributions as
defined in the SSCBA.

 

1.27.       Securities Act means the United States Securities Act of 1933, as
amended.

 

1.28.       Shares means shares of Stock.

 

1.29.       SSCBA means the Social Security Contributions and Benefit Act 1992
of the United Kingdom.

 

1.30.       Stock means common stock, $.001 par value per share, of the Company.

 

3

--------------------------------------------------------------------------------


 

1.31.       Stock Equivalent means as of the date in question, any securities of
the Company exercisable, exchangeable or convertible into shares of Stock.

 

1.32.       Stock Grant means an Award pursuant to Section 9 below of shares of
Stock not subject to restrictions or other forfeiture conditions.

 

1.33.       Subsidiary means any corporation which qualifies as a subsidiary of
the Company under the definition of “subsidiary corporation” in
Section 424(f) of the Code.

 

1.34.       UK Option means an Option granted to an employee of the UK
Subsidiary who is a resident of the United Kingdom or any Option giving rise to
the UK Subsidiary’s liability for Secondary NIC.

 

1.35.       UK Subsidiary means Cubist Pharmaceuticals (UK) Ltd., a company
organized under the laws of Wales and England.

 

2.             Purpose.  This Plan is intended to encourage ownership of Stock
by officers, employees and consultants to the Company and its Subsidiaries and
to provide additional incentives for them to promote the success of the
Company’s business.  The Plan is not intended to be an incentive stock option
plan within the meaning of Section 422 of the Code.  None of the Options granted
hereunder will be Incentive Options.

 

3.             Term of the Plan.  Awards may be granted hereunder at any time in
the period commencing upon the effectiveness of the Plan pursuant to Section 19
and ending on December 15, 2010.

 

4.             Stock Subject to the Plan.  Subject to the provisions of
Section 13 of the Plan, at no time shall the number of Shares issued pursuant to
or subject to outstanding Awards granted under the Plan exceed 11,535,764
Shares.  The Shares of Stock to be issued under the Plan, will be made
available, at the discretion of the Compensation Committee, from authorized but
unissued Shares or Shares held by the Company in its treasury.  Options awarded
shall reduce the number of Shares available for Awards by one Share for every
Share so awarded.  Each Stock Grant Award and each Award of Restricted Stock or
Restricted Stock Units shall reduce the number of Shares available for Awards by
two Shares for every one Share so awarded.  If any Option expires, terminates or
is cancelled for any reason without having been exercised in full, or if any
Award other than an Option is forfeited by the recipient or repurchased by the
Company at less than its Fair Market Value, the Shares not purchased by the
Optionee or forfeited by the recipient or repurchased by the Company shall again
be available for Awards to be granted under the Plan.

 

5.             Administration. Subject to the provisions set forth below in this
Section 5, the Plan shall be administered by the Compensation Committee. 
Subject to the provisions of the Plan, the Compensation Committee shall have
complete authority, in its discretion, to make or to select the manner of making
all needful determinations with respect to each Award to be granted by the
Company in addition to any other determination allowed the

 

4

--------------------------------------------------------------------------------


 

Compensation Committee under the Plan, including:  (a) the officer, employee or
consultant to receive such Award; (b) whether the Award will be an Option,
Restricted Stock, Restricted Stock Unit or Stock Grant, (c) the time of granting
the Award; (d) the number of Shares subject to the Award; (e) the Option Price
of any Option or purchase price of any other Award; (f) the option period of any
Option; (g) the exercise date or dates or, if the Option is immediately
exercisable in full on its Grant Date or if the exercisability of the Option is
accelerated by the Compensation Committee in whole or in part at any time
following its Grant Date, the vesting schedule, if any, applicable to the Shares
issuable upon the exercise of the Option; (h) the Restriction Period and the
terms of the Risk of Forfeiture applicable to an Award of Restricted Stock;
(i) the vesting schedule applicable to an Award of Restricted Stock Units;
(j) the effect of termination of employment, consulting or association with the
Company on the subsequent exercisability of the Option or the recipient’s
retention of any Award; and (k) whether the Option, Restricted Stock or
Restricted Stock Units may be transferred by the Holder to a third party.  In
making such determinations, the Compensation Committee may take into account the
nature of the services rendered by the respective officers, employees and
consultants, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Compensation
Committee in its discretion shall deem relevant.  Subject to the provisions of
the Plan, the Compensation Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective Award
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan.  The Compensation
Committee’s determinations on the matters referred to in this Section 5 shall be
final, binding and conclusive on all persons having or claiming any interest
under the Plan or an Award made pursuant hereto.  Notwithstanding anything
expressed or implied in the Plan to the contrary, (i) at any time and on any one
or more occasions, the Board may itself exercise any of the powers and
responsibilities assigned to the Compensation Committee under the Plan and when
so acting shall have the benefit of all of the provisions of this Plan
pertaining to the Compensation Committee’s exercise of its authorities
hereunder, and (ii) in compliance with applicable law, the Compensation
Committee may delegate to the Chief Executive Officer of the Company the
authority to make Awards under the Plan to employees who are not officers, and
to consultants who are not officers, in accordance with guidelines established
by the Compensation Committee or the Board at any time and from time to time.

 

6.             Eligibility.  An Award may be granted only to an employee,
officer or consultant of one or more of the Company and its Subsidiaries.  In no
event shall the number of Shares covered by Options or other Awards granted
under the Plan to any one person in any one calendar year exceed 500,000, as may
be adjusted from time to time in accordance with Section 13.

 

7.             Options.

 

7.1.         Time of Granting Options.  The granting of an Option shall take
place at the time specified by the Compensation Committee.  Only if expressly so
provided in the applicable Award Agreement shall the Grant Date be the date on
which an Award

 

5

--------------------------------------------------------------------------------


 

Agreement shall have been duly executed and delivered by the Company and the
Optionee.

 

7.2.         Option Price.  The Option Price under each Option shall be
determined by the Compensation Committee, provided that each Option granted to
an Optionee under this Section 7 shall have an Option Price equal to at least
100% of the Fair Market Value of the Stock on the applicable Grant Date.

 

7.3.         Option Period. The option period for any Option granted pursuant to
this Section 7 shall be no longer than ten years from the Grant Date.

 

7.4.         Vesting.  An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the
Compensation Committee may determine. Notwithstanding anything in this Section 7
or any applicable Award Agreement to the contrary, in the case of an Option not
otherwise immediately exercisable in full, the Compensation Committee may
Accelerate the exercisability of such Option in whole or in part at any time. 
In the event that the Compensation Committee Accelerates the exercisability of
any Option in whole or in part at any time, the Compensation Committee may
require as a condition precedent to the effectiveness of any such Acceleration
that the holder of such Option shall enter into a written agreement with the
Company providing, among other things, that the Shares subject to such Option
shall, following their issuance upon exercise of such Option, be subject to a
repurchase option in favor of the Company upon such terms as the Compensation
Committee shall determine in its sole and absolute discretion.

 

7.5.         UK Option.  To the extent that it is lawful to do so, a UK Option
may be granted subject to a condition that any liability of the UK Subsidiary
(as employer of the relevant Optionee) to pay Secondary NIC in respect of the
exercise of such UK Option shall be the liability of the relevant Optionee and
payable by or recoverable from that Optionee in accordance with Section 12(c) of
this Plan, provided that the Compensation Committee may in its discretion at any
time or times release the Optionee from this liability or reduce his liability
hereunder unless an election in the form envisaged in Paragraph 3B(1) of
Schedule 1 to SSCBA has been entered into between the UK Subsidiary and that
Optionee and that election (or the legislation which provides for such an
election to be effective) does not allow for such an election to be subsequently
varied.

 

7.6.         Termination of Association with the Company.  Unless the
Compensation Committee shall provide otherwise with respect to any Option, if an
Optionee ceases to be an employee or consultant of the Company and its
Subsidiaries for any reason other than Retirement or death of such Optionee, any
Option held by such Optionee and/or any subsequent Holder may be exercised by
such Optionee and/or such subsequent Holder at any time within 90 days after the
termination of such relationship, but only to the extent exercisable at
termination and in no event after the applicable option period.  If an Optionee
enters Retirement or dies, any Option held by such Optionee and/or any
subsequent Holder may be exercised by such Optionee, such subsequent Holder
and/or the executor or administrator of such Optionee or such subsequent Holder
at any time within the shorter of the applicable option period or 12 months
after the date of the Optionee’s Retirement or

 

6

--------------------------------------------------------------------------------


 

death, but only to the extent exercisable at the time of such Optionee’s
Retirement or death.  Options which are not exercisable at the time of
termination of employment or consultancy, as the case may be, between the
Company and the Optionee or which are so exercisable but are not exercised
within the time periods described above shall terminate.  Notwithstanding the
foregoing, in the event that (i) the applicable Award Agreement with respect to
an Option shall contain specific provisions governing the effect that any such
termination shall have on the exercisability of such Option, or (ii) the Board,
shall at any time adopt specific provisions governing the effect that any such
termination shall have on the exercisability of such Option, then such
provisions shall, to the extent that they are inconsistent with the provisions
of this Section 7.6, control and be deemed to supersede the provisions of this
Section 7.6.   For purposes of this Section 7.6, military or sick leave shall
not be deemed a termination of employment, provided that it does not exceed the
longer of 90 days or the period during which the absent Optionee’s reemployment
rights, if any, are guaranteed by statute or by contract.

 

7.7.         Transferability of Options. Options shall not be transferable;
provided, however, that Options shall be transferable by will or the laws of
descent and distribution; and provided, further, that Options may be transferred
to a third party if and to the extent authorized and permitted by the
Compensation Committee at the time of grant of such Options or at any time
thereafter.  In granting its authorization and permission to any proposed
transfer of an Option to a third party, the Compensation Committee may impose
conditions or requirements that must be satisfied by the transferor or the third
party transferee prior to or in connection with such transfer, including,
without limitation, any conditions or requirements that may be necessary or
desirable, in the sole and absolute discretion of the Compensation Committee, to
ensure that such proposed transfer complies with applicable securities laws or
to prevent the Company, such transferor or such third party transferee from
violating or otherwise not be in compliance with applicable securities laws as a
result of such transfer.  The Compensation Committee may at any time and from
time to time delegate to one or more officers of the Company the authority to
permit transfers of Options to third parties pursuant to this Section 7.7, which
authorization shall be exercised by such officer or officers in accordance with
guidelines established by the Compensation Committee at any time and from time
to time.  The restrictions on transferability set forth in this Section 7.7
shall in no way preclude any Holder from effecting “cashless” exercises of an
Option pursuant to, and in accordance with, Section 7.8(b) hereof.

 

7.8.         Exercise of Option.

 

(a)           An Option may be exercised only by giving written notice, in the
manner provided in Section 17 hereof, specifying the number of Shares as to
which the Option is being exercised, accompanied (except as otherwise provided
in paragraphs (b) and (c) of this Section 7.8) by full payment for such Shares
in the form of a check or bank draft payable to the order of the Company or
other Shares with a current Fair Market Value equal to the Option Price of the
Shares to be purchased.  Receipt by the Company of such notice and payment shall
constitute the exercise of the Option or a part thereof.  Upon receipt by the
Company of any such notice of exercise with respect to a UK Option, the Company
shall

 

7

--------------------------------------------------------------------------------


 

immediately deliver a copy thereof to the UK Subsidiary (as employer of the
relevant Optionee).  Subject to the provisions of the Plan (including, without
limitation, Sections 10, 11 and 12) or any applicable Award Agreement, within 30
days after receipt of such notice and payment, the Company shall deliver or
cause to be delivered to the Holder the number of Shares then being purchased by
the Holder.  Such Shares shall be fully paid and nonassessable.

 

(b)           In lieu of payment by check, bank draft or other Shares
accompanying the written notice of exercise as described in paragraph (a) of
this Section 7.8, a Holder may, unless prohibited by applicable law, elect to
effect payment by including with the written notice referred to in paragraph
(a) of this Section 7.8 irrevocable instructions to deliver for sale to a
registered securities broker acceptable to the Company that number of Shares
subject to the Option being exercised sufficient, after brokerage commissions,
to cover the aggregate exercise price of such Option and, if the Holder further
elects, the withholding obligations of the Optionee and/or such Holder pursuant
to Section 12 with respect to such exercise, together with irrevocable
instructions to such broker to sell such Shares and to remit directly to the
Company such aggregate exercise price and, if the Holder has so elected, the
amount of such withholding obligation.  The Company shall not be required to
deliver to such securities broker any such Shares until it has received from the
broker such exercise price and, if the Holder has so elected, the amount of such
withholding obligation.

 

(c)           No Holder shall be permitted to effect payment of any amount of
the Option Price of the Shares to be purchased by executing and delivering to
the Company a promissory note.

 

(d)           The right of the Holder to exercise an Option pursuant to any
provision of this Section 7.8, and the obligation of the Company to issue Shares
upon any exercise of an Option pursuant to this Section 7.8, is subject to
compliance with all of the other provisions of the Plan (including, without
limitation, Sections 10, 11 and 12) or any applicable Award Agreement.

 

7.9          Limitation of Rights in Stock.  A Holder shall not be deemed for
any purpose to be a stockholder of the Company with respect to any of the Shares
covered by an Option, except to the extent that the Option shall have been
exercised with respect thereto and, in addition, the Company shall have issued
and delivered to the Holder or his agent such Shares.

 

8.             Restricted Stock and Restricted Stock Units

 

8.1.         Provision for Grant.  Restricted Stock and Restricted Stock Units
may be granted either alone or in addition to other Options granted under the
Plan at such price, if any, as the Compensation Committee may determine.  The
Compensation Committee shall condition the grant of Restricted Stock and
Restricted Stock Units upon the completion of additional service, attainment of
specified performance goals or such other factors as the Compensation Committee
may determine.

 

8

--------------------------------------------------------------------------------


 

8.2          Awards.  The prospective recipient of a Restricted Stock or
Restricted Stock Unit Award shall not have any rights with respect to such
Award, unless and until such recipient has executed an agreement evidencing the
Award, has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such Award.

 

8.3          Additional Terms and Conditions of Restricted Stock.  Grants of
Restricted Stock may be made under the following additional terms and conditions
and such other terms and conditions, not inconsistent with the terms of the
Plan, as the Compensation Committee may prescribe:

 

(a)           Purchase Price.  Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, as is
determined by the Compensation Committee.

 

(b)           Acceptance of Awards.  Awards of Restricted Stock must be accepted
within a period of 60 days (or such shorter period as the Compensation Committee
may specify at grant) after the Award date, by executing an Award Agreement for
Restricted Stock and paying whatever price (if any) is required pursuant to the
terms of the Award.

 

(c)           Issuance of Certificates.  Subject to subsection (d) below, each
Holder receiving an Award of Restricted Stock shall be issued a stock
certificate in respect of the Shares covered by such Award of Restricted Stock. 
Such certificate shall be registered in the name of such Holder, and, if
applicable, shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Cubist
Pharmaceuticals, Inc. Amended and Restated 2000 Equity Incentive Plan and an
Award Agreement entered into by the registered owner and Cubist
Pharmaceuticals, Inc.  Copies of such Plan and Agreement are on file in the
offices of Cubist Pharmaceuticals, Inc. at 65 Hayden Avenue, Lexington,
Massachusetts 02421.

 

(d)           Escrow of Shares.  The Compensation Committee may require that the
stock certificates evidencing shares of Restricted Stock be held in custody by
an officer of the Company, the designated escrow agent, until the restrictions
thereon shall have lapsed, and that the Holder deliver a stock power, endorsed
in blank, relating to the Shares covered by such Award.

 

(e)           Restrictions and Restriction Period.  During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions, related to the performance of service, Company or Subsidiary
performance or otherwise, as

 

9

--------------------------------------------------------------------------------


 

the Compensation Committee may determine.  Any such Risk of Forfeiture may be
waived or terminated, in whole or in part, and/or the Restriction Period
shortened, at any time by the Compensation Committee on such basis as it deems
appropriate.

 

(f)            Transferability.  Upon any permitted transfer of shares of
Restricted Stock without violating any restriction on transfer imposed pursuant
to Section 8.3(e), such shares shall remain subject to any applicable terms,
provisions, restrictions and limitations of such Restricted Stock, including any
applicable restriction on transfer and Risk of Forfeiture.

 

(g)           Rights Pending Lapse of Restrictions or Forfeiture of Award. 
Except as provided in this subsection (g) and subsections (e) and (f) above, the
Holder shall have, with respect to the shares of Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the shares,
and the right to receive any cash dividends.  The Compensation Committee, as
determined at the time of Award, may permit or require the payment of cash
dividends to be deferred and, if the Compensation Committee so determines,
reinvested in additional Restricted Stock to the extent shares are available
under Section 4.

 

(h)           Effect of Termination Of Employment Or Association.  Unless
otherwise determined by the Compensation Committee (either at the time of grant
of the Award or at any time thereafter) and subject to the applicable provisions
of the Award Agreement and this Section 8, upon termination of a Holder’s
employment or other association with the Company and its Subsidiaries for any
reason during the Restriction Period including on an entity ceasing to be a
Subsidiary of the Company, all Shares still subject to the Risk of Forfeiture
shall be forfeited or otherwise subject to return to or repurchase by the
Company on the terms specified in the Award Agreement; provided, however, that
military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, if it does not exceed the longer
of 90 days or the period during which the absent recipient’s reemployment
rights, if any, are guaranteed by statute or by contract.

 

(i)            Lapse of Restrictions.  If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock subject to such
Restriction Period, the certificates for such Shares shall be delivered to the
Holder promptly if not theretofore so delivered.

 

8.4          Additional Terms and Conditions of Restricted Stock Units.  Grants
of Restricted Stock Units may be made under the following additional terms and
conditions and such other terms and conditions, not inconsistent with the terms
of the Plan, as the Compensation Committee may prescribe:

 

(a)           Purchase Price.  Shares issued pursuant to an Award of Restricted
Stock Units shall be issued under the Plan for such consideration, if any, in
cash, other property or services, as is determined by the Compensation
Committee.

 

10

--------------------------------------------------------------------------------


 

(b)           Issuance of Shares.  Following the  vesting of an Award of
Restricted Stock Units, the Holder shall be issued the Shares underlying such
Award in accordance with the terms, and at the time or times, set forth in the
applicable Award Agreement.  Such Shares when issued shall be registered in the
name of the Holder, and, if applicable and certificated, shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award.

 

(c)           Vesting.  The Restricted Stock Units shall vest in such
installments, cumulative or non-cumulative, as the Compensation Committee may
determine or upon conditions, related to the performance or service, Company or
Subsidiary performance or otherwise, as the Compensation Committee may
determine.  Notwithstanding anything in this Section 8 or any applicable Award
Agreement to the contrary, the Compensation Committee may Accelerate the vesting
of Restricted Stock Units in whole or in part at any time on such basis as it
deems appropriate.  In the event that the Compensation Committee Accelerates the
vesting of any Restricted Stock Unit Award in whole or in part at any time, the
Compensation Committee may require as a condition precedent to the effectiveness
of any such Acceleration that the Holder shall enter into a written agreement
with the Company providing, among other things, that the Shares subject to such
Restricted Stock Unit Award shall, following their issuance upon vesting of such
Restricted Stock Unit Award, be subject to a repurchase option in favor of the
Company upon such terms as the Compensation Committee shall determine in its
sole and absolute discretion.

 

(d)           Transferability.    Restricted Stock Units shall not be
transferable; provided, however, that Restricted Stock Units shall be
transferable by will or the laws of descent and distribution; and provided,
further, that Restricted Stock Units may be transferred to a third party if and
to the extent authorized and permitted by the Compensation Committee at the time
of grant of such Restricted Stock Units or at any time thereafter.  In granting
its authorization and permission to any proposed transfer of Restricted Stock
Units to a third party, such Award shall remain subject to any applicable terms,
provisions, restrictions and limitations, including vesting, and the
Compensation Committee may impose additional conditions or requirements that
must be satisfied by the transferor or the third party transferee prior to or in
connection with such transfer, including, without limitation, any conditions or
requirements that may be necessary or desirable, in the sole and absolute
discretion of the Compensation Committee, to ensure that such proposed transfer
complies with applicable securities laws as a result of such transfer.  The
Compensation Committee may at any time and from time to time delegate to one or
more officers of the Company the authority to permit transfers of Restricted
Stock Units to third parties pursuant to this Section 8.4(d), which
authorization shall be exercised by such officer or officers in accordance with
guidelines established by the Compensation Committee at any time and from time
to time.

 

(e)           Limitations of Rights in Stock.  A Holder shall not be deemed for
any purpose to be a stockholder of the Company with respect to any of the Shares
covered by an Award of Restricted Stock Units, except to the extent that the
Restricted Stock

 

11

--------------------------------------------------------------------------------


 

Units shall have vested and, in addition, the Shares shall have been issued
therefore and delivered to the Holder or his agent.  If so provided pursuant to
the terms of the Award Agreement, the Holder of an Award of Restricted Stock
Units shall be entitled to receive, following the vesting of the Award, payments
equivalent to any dividends declared with respect to Shares underlying the
Award.  Unless the Award Agreement shall provide otherwise, any such dividend
equivalents shall be paid, if at all, without interest or other earnings.

 

(f)            Effect of Termination of Employment or Association.  Unless
otherwise determined by the Compensation Committee (either at the time of grant
of the Award or at any time thereafter) and subject to the applicable provisions
of the Award Agreement and this Section 8, upon termination of a Holder’s
employment or other association with the Company and its Subsidiaries for any
reason during the vesting period including on an entity ceasing to be a
Subsidiary of the Company, all unvested Shares still subject to the Restricted
Stock Unit Award shall be forfeited on the terms specified in the Award
Agreement; provided, however, that military or sick leave or other bona fide
leave shall not be deemed a termination of employment or other association, if
it does not exceed the longer of 90 days or the period during which the absent
recipient’s reemployment rights, if any, are guaranteed by statute or by
contract.

 

9.             Stock Grants

 

In recognition of significant contributions to the success of the Company or its
Subsidiaries, in lieu of compensation otherwise already due and in such other
limited circumstances as the Compensation Committee deems appropriate, shares of
Stock may be issued either alone or in addition to other Awards granted under
the Plan at such price, if any, as the Compensation Committee may determine.
Stock Grant Awards shall be made without forfeiture conditions of any kind and
otherwise pursuant to such terms and conditions as the Compensation Committee
may determine.

 

10.          Restrictions on Issue of Shares.

 

(a)           Notwithstanding any other provision of the Plan, if, at any time,
in the reasonable opinion of the Company the issuance of Shares covered by an
Award may constitute a violation of law, then the Company may delay such
issuance and the delivery of such Shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation;
and (ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:

 

(1)           the Shares are at the time of the issue of such Shares effectively
registered under the Securities Act; or

 

(2)           the Company shall have determined, on such basis as it deems
appropriate

 

12

--------------------------------------------------------------------------------


 

(including an opinion of counsel or a no-action letter, each in form and
substance reasonably satisfactory to the Company) that the sale, transfer,
assignment, pledge, encumbrance or other disposition of such shares or such
beneficial interest, as the case may be, does not require registration under the
Securities Act or any applicable state securities laws.

 

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

 

(b)           If the Company shall deem it necessary or desirable to register
under the Securities Act or other applicable statutes any Shares with respect to
which an Award shall have been granted, or to qualify any such Shares for
exemption from the Securities Act or other applicable statutes, then the Company
shall take such action at its own expense.  The Company may require from each
recipient of an Award, or each holder of Shares acquired pursuant to the Plan,
such information in writing for use in any registration statement, prospectus,
preliminary prospectus or offering circular as is reasonably necessary for such
purpose and may require reasonable indemnity to the Company and its officers and
directors from such holder against all losses, claims, damage and liabilities
arising from such use of the information so furnished and caused by any untrue
statement of any material fact therein or caused by the omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made.

 

(c)           All Shares or other securities delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Compensation
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Compensation Committee may,
if certificated, cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

11.          Purchase for Investment.

 

(a)           Without limiting the generality of Section 10 hereof, if the
Shares to be issued pursuant to Awards granted under the Plan have not been
effectively registered under the Securities Act, the Company shall be under no
obligation to issue any Shares covered by any Award unless the Holder shall have
made such written representations and covenants to the Company (upon which the
Company believes it may reasonably rely) as the Company may deem necessary or
appropriate for purposes of ensuring that the issuance of such Shares will be
exempt from the registration requirements of the Securities Act and any
applicable state securities laws and otherwise in compliance with all applicable
laws, rules and regulations, including but not limited to written
representations that the Holder is acquiring the shares for his or her own
account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such Shares.

 

(b)           Each Share to be issued pursuant to Awards granted pursuant to
this Plan may bear a reference to the investment representation made in
accordance with this Section 11 and to the fact that no registration statement
has been filed with the Securities and Exchange Commission in respect to such
Shares of Stock.

 

13

--------------------------------------------------------------------------------


 

12.          Withholding; Notice of Disposition of Stock Prior to Expiration of
Specified Holding Period.

 

(a)           Whenever Shares are to be issued in satisfaction of an Award
granted hereunder, the Company shall have the right to require the recipient of
such Award and/or any subsequent Holder to remit to the Company an amount
sufficient to satisfy federal, state, local, employment or other tax withholding
requirements if, when and to the extent required by law (whether so required to
secure for the Company an otherwise available tax deduction or otherwise) prior
to the delivery of any such Shares.  The obligations of the Company under the
Plan shall be conditional on such payment and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the recipient of an Award.

 

(b)           The Compensation Committee may, at or after grant, permit the
recipient and/or subsequent Holder to satisfy any tax withholding requirements
pertaining to the issuance of Shares to satisfy an Award by delivery to the
Company of Shares (including, without limitation, Shares retained from the
exercise or grant of the Award that is creating the tax obligation) having a
value equal to the amount to be withheld.  The value of Shares to be so
delivered shall be based on the Compensation Committee’s determination of the
Fair Market Value of a Share on the date the amount of tax to be withheld is to
be determined.

 

(c)           If a UK Option is exercised and the Optionee is required under
Section 7.5 hereof to either bear the cost of all or part of the Secondary NIC
or to enter into an election in the form envisaged in Paragraph 3B(1) of
Schedule 1 to SSCBA, then the Optionee shall by having delivered a notice of
exercise with respect to such UK Option be deemed to have granted to the UK
Subsidiary (as employer of the relevant Optionee) the irrevocable authority, as
agent of the Optionee and on his behalf, to sell or procure the sale of
sufficient Shares subject to such UK Option so that the net proceeds payable to
the UK Subsidiary are so far as possible equal to but not less than the amount
of the Secondary NIC which the Optionee is liable for and the UK Subsidiary
shall account to the Optionee for any balance. No Shares subject to any such UK
Option shall be issued to the Optionee until the UK Subsidiary has received
payment of the amount of Secondary NIC for which such Optionee is liable as a
result of the exercise of such UK Option.

 

13.          Adjustment Provisions.

 

13.1        Adjustment for Corporate Actions. All of the share numbers set forth
in the Plan reflect the capital structure of the Company as of April 9, 2008. 
If subsequent to such date the outstanding shares of Stock (or any other
securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities or property (including cash), or if subsequent to
such date additional shares or new or different shares or other securities or
property (including cash) are distributed with respect to or in exchange for
shares of Stock or other securities upon the merger, consolidation, sale of all
or substantially all the property or assets of the Company, sale of all of the
outstanding Stock of the Company, reorganization,

 

14

--------------------------------------------------------------------------------


 

recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other distribution with respect to shares of Stock, or other
securities, (each of the foregoing events an “Adjustment Event”) an appropriate
and proportionate adjustment will be made in (i) the maximum number and kind of
shares or other securities subject to the provisions of Section 4, (ii)  the
numbers and kinds of shares or other securities or property (including cash)
subject to the then outstanding Options, Restricted Stock and Restricted Stock
Unit Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Options (without change in the aggregate
purchase price as to which such Options remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.  Without limiting the
generality of the foregoing provisions of this Section 13.1, upon the occurrence
of an Adjustment Event, Holders of Options outstanding immediately prior to such
Adjustment Event shall upon exercise of such Options at any time following such
Adjustment Event be entitled to receive the shares of stock, other securities or
property (including cash) that such Holders would have received as a result of
such Adjustment Event if such Holders had exercised such Options immediately
prior to such Adjustment Event.  The provisions of this Section 13.1 (including,
without limitation, the immediately preceding sentence) shall apply successively
with respect to multiple Adjustment Events that occur over time.

 

13.2        Change in Corporate Control. Subject to any provisions of then
outstanding Awards granting greater rights to the holders thereof, in the event
of a Change in Corporate Control (a) any then Restricted Stock and Restricted
Stock Units shall Accelerate, and (b) any then outstanding Options shall
Accelerate.  For the purposes of the preceding sentence, (i) in the case of a
Change in Corporate Control that is not a Hostile Change in Corporate Control,
the Board (and not the Compensation Committee, notwithstanding the
responsibilities assigned to the Compensation Committee pursuant to Section 5)
shall have the discretion to exclude any such Change in Corporate Control from
the application of the provisions of the immediately preceding sentence, and
(ii) in the case of a Hostile Change in Corporate Control, a majority of the
Incumbent Directors prior to such Hostile Change in Corporate Control shall have
the discretion to exclude any such Change in Corporate Control from the
application of the provisions of the immediately preceding sentence.  To the
extent Options, Restricted Stock and Restricted Stock Units are not assumed,
substituted or replaced upon a Change in Corporate Control that is not a Hostile
Change in Corporate Control, the Board (and not the Compensation Committee,
notwithstanding the responsibilities assigned to the Compensation Committee
pursuant to Section 5) shall have the discretion to terminate such outstanding
Options to the extent not exercised prior to or simultaneously with such Change
in Corporate Control and to terminate such outstanding Restricted Stock and
Restricted Stock Units to the extent not vested prior to or simultaneously with
such Change in Corporate Control.  Upon a Change in Corporate Control, each
outstanding Option, Restricted Stock and Restricted Stock Unit will be
appropriately adjusted simultaneously with such Change in Corporate Control in
accordance with Section 13.1.

 

13.3        Dissolution or Liquidation.  Upon dissolution or liquidation of the
Company each outstanding Restricted Stock Award and Restricted Stock Unit Award
shall terminate

15

--------------------------------------------------------------------------------


 

and each Option shall terminate, but the Optionee (if at the time in the employ
of or otherwise associated with the Company or any of its Subsidiaries) shall
have the right, immediately prior to such dissolution or liquidation, to
exercise the Option to the extent exercisable on the date of such dissolution or
liquidation.

 

13.4        Related Matters.  Any adjustment in Awards made pursuant to this
Section 13 shall be determined and made, if at all, by the Compensation
Committee and shall include any correlative modification of terms, including of
Option Prices, purchase prices, Risks of Forfeiture and applicable repurchase
prices for Restricted Stock, which the Compensation Committee may deem necessary
or appropriate so as to ensure the rights of the Holders in their respective
Awards are not substantially diminished nor enlarged as a result of the
adjustment and corporate action other than as expressly contemplated in this
Section 13.  No fraction of a share shall be purchasable or deliverable upon
exercise, but in the event any adjustment hereunder of the number of shares
covered by an Award shall cause such number to include a fraction of a share,
such number of shares shall be adjusted to the nearest smaller whole number of
shares.

 

14.          Reservation of Stock.  The Company shall at all times during the
term of the Plan and, without duplication, of any outstanding Awards, reserve or
otherwise keep available such number of Shares as will be sufficient to satisfy
the requirements of the Plan (if not then terminated) and such outstanding
Awards and shall pay all fees and expenses necessarily incurred by the Company
in connection therewith.

 

15.          No Special Employment or Other Rights.  Any Stock issued pursuant
to Awards shall be subject to all restrictions upon the transfer thereof which
may be now or hereafter imposed by the Certificate of Incorporation, and the
By-laws of the Company, if any.  Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Subsidiary), or interfere in any way with the right of the Company (or
any Subsidiary), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate such employment, consulting or advisory relationship or
to increase or decrease the compensation of the recipient of an Award from the
rate in existence at the time of the grant of an Award.

 

16.          Termination and Amendment of the Plan. The Board may at any time
terminate the Plan or make such modifications of the Plan as it shall deem
advisable.  Any termination of the Plan shall not affect the terms of any Award
outstanding on the date of such termination.  Unless the Board otherwise
expressly provides and except to the extent otherwise provided in the next
sentence, amendments of the Plan shall apply to all Awards outstanding on the
date of such amendments to the same extent as if such amendments had been in
effect at the time that each of such outstanding Awards were made or granted. 
Notwithstanding the foregoing, no amendment of the Plan may, without the consent
of any recipient of an Award outstanding on the date of such amendment,
(i) reduce the number of shares of Stock subject to such Award, (ii) increase
the Option Price or the purchase price, as the case may be, of such Award, or
(iii) change the vesting schedule or the Risk of

 

16

--------------------------------------------------------------------------------


 

Forfeiture, as the case may be, of such Award in a manner that adversely affects
the rights of the recipient under such Award.  The Compensation Committee may
amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan, and provided, further, that no such amendment of such Award may,
without the consent of any recipient of such Award hereunder, (x) reduce the
number of shares of Stock subject to such Award, (y) increase the Option Price
or the purchase price, as the case may be, of such Award, or (z) change the
vesting schedule or the Risk of Forfeiture, as the case may be, of such Award in
a manner that adversely affects the rights of the recipient under such Award. 
Notwithstanding the foregoing or anything to the contrary in the Plan, no
repricing of outstanding Awards shall be permitted under the Plan without first
receiving approval from the holders of Stock representing not less than a
majority of the then outstanding Shares.  For this purpose, the term “repricing”
shall mean any of the following or any other action that has the same effect:
 (i) lowering the Option Price of an Option after it is granted, (ii) buying-out
an outstanding Option at a time when its Option Price exceeds the Fair Market
Value of the Stock for cash or shares, (iii) any other action that is treated as
a repricing under generally accepted accounting principles, or (iv) canceling an
Option at a time when its Option Price exceeds the Fair Market Value of the
Stock in exchange for another Option, Restricted Stock, Restricted Stock Units,
a Stock Grant or other equity of the Company, unless the cancellation and
exchange occurs in connection with a Change in Corporate Control. 
Notwithstanding anything in this Section 16 to the contrary, the consent of the
recipient of an Award to an amendment of the Plan or of the Award shall not be
required if the Board or Compensation Committee, as the case may be, determines
in its sole discretion and prior to the date of any Change in Corporate Control
that such amendment either is required or advisable in order for the Company,
the Plan or the Award to satisfy any law or regulation, including without
limitation, the provisions of Section 409A of the Code (and any successor
provisions of the Code) and the regulations and other guidance issued
thereunder, or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.

 

17.          Notices and Other Communications.  All notices and other
communications required or permitted under the Plan shall be effective if in
writing and if delivered or sent by certified or registered mail, return receipt
requested (a) if to the Holder, at his or her residence address last filed with
the Company, and (b) if to the Company, at 65 Hayden Avenue, Lexington,
Massachusetts 02421, Attention: General Counsel or to such other persons or
addresses as the Holder or the Company may specify by a written notice to the
other from time to time.  Copies of all notices sent to any Holder that is not
the recipient of an Award shall also be sent to the Holder in the manner set
forth in this Section 17.

 

18.          Exemption From or Compliance with Section 409A of the Code.  The
Company intends that the Plan and any Awards granted hereunder either be exempt
from the application of Section 409A of the Code or meet the requirements of
paragraphs (2), (3) and (4) of subsection (a) of Section 409A of the Code (and
any successor provisions of the Code) and the regulations and other guidance
issued thereunder (the “Requirements”), to the extent applicable, and be
operated in accordance with such Requirements, so that any compensation payable
under any Award (including any dividends and dividend equivalents)

 

17

--------------------------------------------------------------------------------


 

shall not be included in income under Section 409A of the Code.  Any ambiguities
in the Plan shall be construed to effect the intent as described in this
Section 18.

 

19.          Effectiveness. The Plan, originally called the 2000 Nonstatutory
Stock Option Plan, was originally adopted on December 15, 2000 by the Board. 
The Plan was amended and restated by the Board on March 5, 2002, and the Plan,
as so amended and restated, was ratified and approved by the stockholders of the
Company on June 13, 2002.  The Plan was amended by the Board on August 5, 2005
and further amended and restated by the Board on March 10, 2008 and April 9,
2008.

 

18

--------------------------------------------------------------------------------